Exhibit 21.1 Nova LifeStyle, Inc. and subsidiaries as of December 31, 2011 Subsidiary Name Jurisdiction of Incorporation Percentage Owned Diamond Bar Outdoors, Inc. California, U.S. 100% Nova Furniture Limited British Virgin Islands 100% *Nova Furniture Macao Commercial Offshore Ltd. Macao 100% *Nova Furniture (Dongguan) Co., Ltd. People’s Republic of China 100% *Nova Dongguan Chinese Style Furniture Museum People’s Republic of China 100% *Indicates subsidiary of a subsidiary. Wholly owned non-profit subsidiary of Nova Furniture (Dongguan) Co., Ltd.
